Waldo, C. J.
(dissenting). This may be stated to be a contract, substantially, to pay money at a day certain, with a condition to pay at an earlier day if the debtor shall fail to do a certain act.' The plaintiff alleges the' happening of the contingency on which the money was to be paid at the earlier day, and claims the payment provided for in that case by the contract'. The case turns on the happening or not happening of the contingency — or is the debtor in default? If so, the case is at an end.
The parties have expressly agreed that, on a certain contingency, payment shall be made at the earlier day. The contingency relates only to the day of payment. In either case, there is a debt to pay, and the payment is the payment of a debt, and not of a penalty. Thus in Stevens v. Beck, 1 DeG. J. & S. 595, S. C., 11 Week. Rep. 591, where a mortgage provided for the payment of sums by installments, and contained a stipulation for the payment of the whole sum in default of payment of any such installment, it was held by the lord justices, reversing the judgment of St. John Stuart, V. C., that suck provision was binding, and was not in the nature of & penalty. (Peachy v. Somerset, 2 White & Tudor’s Lead. *95Cas. Eq. 1082; Crane v. Ward, Clarke Ch. 393; People v. Superior Court, 19 Wend. 104; Coulter, J., in Mayo v. Judah, 5 Munf. 500; Basse v. Gallegger, 7 Wis. 442; S. C., 76 Am. Dec. 225.) There is no room in such a case for a court of equity to put an equitable construction upon the contract, and thereby make it other than what the parties themselves have expressly made it. Bramwell, B., in Preston v. Dania, L. R. 8 Exch. 20, is of opinion that equitable interference with the agreements of parties has already been carried beyond sound principle.
Now, the plaintiff was, on the day of payment, and long prior thereto, a resident of Portland, and this fact was known to the defendant. Therefore, either of two courses was open to him to avoid a default: 1. To bo ready with the money at Salem to pay at the day; or 2. To tender payment at the day to the plaintiff in Portland. Pie did neither. There seems to have been nothing to prevent him doing the one or the other. A default is the inevitable result. A few days before the money was to fall due, the defendant wrote a letter to the plaintiff at Portland, inquiring where he should make payment. There is no evidence that the letter was received, but on the contrary, there is evidence that it was not; for the defendant testifies that the letter was returned to him through the post-office, as he supposed, by the postmaster at Portland, in pursuance of a direction on the envelope in case of non-delivery. If it had been received and remained unanswered, it would have amounted to nothing, for the law gave the defendant directions what to do. The plaintiff was under no legal obligation to be at Salem to receive the money. If the defendant had been there with the money ready to pay, it would have been equivalent to a tender, and prevented a default. But he was not there, and as to the other steps open to him, the case stands as if there had been no place of payment named *96in the note. It was the defendant’s duty in that case to seek the plaintiff at Portland, and to tender her the money.
Thus in Cheney’s Case, 3 Leon. 260, the law is stated to be that if “A is bound to deliver ten bushels of wheat, and no place is limited where the payment shall be made, the obligor is not bound to seek the other party, wheresoever, as in case of payment of money; for the importableness of it shall excuse him.” In Cranley v. Hillary, 2 Mau. & Sel. 122, Dampier, J., said: • “ It is laid down by Littleton that the obligor of a bond conditioned for the payment of money at a particular day is bound to seek the obligee, if he be in England, and at the set day to tender him the money; otherwise, he shall forfeit the bond.” (And see Smith v. Smith, 1 Hill (N. Y.), 351.) “ He that pleads an excuse must show that he did all that he could possibly.” (Turnor v. Goodwin, Fortesc. 150.) The defendant did nothing but write the letter above mentioned. The plaintiff did nothing; she remained silent, as she had a strict right to do. It is equally certain that the plaintiff was not ready at Salem with his money to pay at the day. Such readiness is considered equivalent to a tender of the sum payable. (Hills v. Place, 48 N. Y. 520.) He should have had his money at Salem ready to pay at the day if demanded. (Fenton v. Goundry, 13 East, 459; Caldwell v. Cassidy, 8 Cow. 271; Salt Springs Nat. Bank of Syracuse v. Burton, 58 N. Y. 430.) As to cases where a note is payable at a city at large, see Boot v. Franklin, 3 Johns. 208; Covington v. Comstock, 14 Pet. 43. Aten-' der after the day is insufficient. (Hume v. Peploe, 8 East, 168; 2 Parsons on Contracts, 770, note.) In a social point of view, the conduct of the plaintiff may not have been commendable, but with that we have nothing to do. “As to the mischief which may ensue by this, it matters not; for it might have been prevented by provi*97dence of the parties, and the inconvenience which may happen to them must not alter the law.” (Dekins v. Latham, Style, 317.) Lord Mansfield said, in Pray v. Edie, 1 T. R. 314, speaking of a very ineommendable defense: “This is a matter for his consideration, and not for mine.”
I am of opinion that the decree ought to be reversed.